IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROMAN DELSOL                         NOT FINAL UNTIL TIME EXPIRES TO
HERNANDEZ,                           FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-4412
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 14, 2015.

An appeal from an order of the Circuit Court for Washington County.
William L. Wright, Judge.

Roman Delsol Hernandez, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Charles R. McCoy, Senior Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.